DETAILED ACTION
This action is responsive to the application filed 12/30/2020.
Claims 1-5 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention. Claim 2 recites the limitation "the side extraction step" in the second clause of the body.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrington, U.S. PGPUB No. 2011/0029952 (“Harrington”).
Harrington teaches a system and method for processing documents. With regard to Claim 1, Harrington teaches an extraction method performed by an extraction apparatus, comprising: 
a paragraph dividing step of dividing text to which markup information representing vertices of a graph structure has been assigned into paragraphs (Fig. 4 describes that paragraphs of a document can be represented as a node, and a hash table constructed using the identifiers of each of the paragraphs); 
a vertex extraction step of extracting vertices for each paragraph (Fig. 4, nodes are processed individually to determine whether nodes can be combined); and 
an edge extraction step of extracting an edge between the extracted vertices for each paragraph ([0052] describes that a node can be identified, and processed by identifying a following node connected to the node).
Claim 4 recites an apparatus which carries out the method of Claim 1, and is similarly rejected. Claim 5 recites a medium storing a program which executes to carry out the method of Claim 1, and is likewise rejected.
With regard to Claim 2, Harrington teaches that the extraction apparatus includes a memory which stores a schema for specifying edges between attributes of vertices of a graph structure, and wherein text to which markup information representing vertices of a graph structure and attributes of the vertices has been assigned is divided into paragraphs in the paragraph dividing step, the vertices and the attributes of the vertices are extracted for each paragraph in the vertex extraction step, and the edges specified in the schema are extracted for each paragraph in the side extraction step. [0053] describes that types of nodes are stored according to how document content has been processed. The data structure is analyzed, and edges are added for a display graph wherever a transition in a document from a chain node to a combined node, or a combined node to a different combined node is identified. Node 
With regard to Claim 3, Harrington teaches a vertex combining step of combining the vertices redundantly extracted between the paragraphs. [0041]-[0042] describe that paragraphs in the hash table can be analyzed to determine if there are redundant paragraphs among the set of documents for which a graph is being generated. Redundant paragraphs can be combined in a graph when detected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718.  The examiner can normally be reached on M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
3/10/2021